Bronson, J.
I approve the statement of facts made in Judge Snow’s dissent. I also agree that an adequate factual basis for the plea was elicited.
I do not agree that the use of a guilty plea form excuses the requirement that a plea-taking judge personally address the defendant to advise him of his rights under GCR 1963, 785.7(l)(g).
We have received little guidance from the Supreme Court in this area. Its peremptory order in People v Lockett, 413 Mich 868; 318 NW2d 31 (1982), has, if anything, obscured the issues involved.
Even if we accept the contention that the order in Lockett has precedential value, the facts of this case can readily be distinguished from those in Lockett. In Lockett, the judge personally addressed the defendant at length, omitting only advice of his right to question the witnesses against him. The omission was apparently inadvertent. In the present case, the plea-taking form was substituted wholesale for the judge’s direct advice on the record required by GCR 1963, 785.7. In Guilty Plea Cases, 395 Mich 96, 114; 235 NW2d 132 (1975), the Court stated:
"While it would be better for the judge to cover all the points himself, as long as he assumes the principal *717burden of imparting the required information, * * * the purpose of requiring him personally to address the defendant and in so doing observe his demeanor and responses is achieved.”
Independent of the question of defendant’s knowledge of his rights, the trial court failed to comply with the "personally address” requirement of GCR 1963, 785.7. This failure requires reversal. While a plea-taking form might be a useful supplement to compliance with the court rule, it cannot be considered an adequate substitute.
I decline to address defendant’s claim concerning the court’s jurisdiction to sentence him. In view of our reversal of his conviction, this issue is not ripe for review.
Reversed and remanded to allow defendant to withdraw his plea.